DISMISSAL of APPEAL
MAYLINN SMITH, Chief Justice.
On November 21, 2016 this Court requested affirmation that Appellant Adams *465wished to dismiss his appeal in accordance with his motion filed on November 24, 2015. Appellant Adams was given thirty (30) days to withdraw his Motion for Dismissal. As of this date nothing has been received by this Court in response to its November 21,2016 order.
Given Appellant Adams failure to file any request with this Court asking to withdraw his motion dismissing his appeal, this Court ORDERS that the above entitled matter be dismissed with prejudice.
SO ORDER.